DETAILED ACTION
This action is responsive to the following communication: the amendment filed on 12/21/2021.  This action is made Final.
Claims 1-20 are pending in the case.  Claims 1, 19, and 20 are independent claims. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The Specification Amendment filed on 12/21/2021 is NOT ENTERED due to the lack of support from the originally-filed specification. MPEP section 714 indicates that “No amendment may introduce new matter into the disclosure of an application.”  As a result, the previous specification objections are maintained.  
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: at least claims 1, 10-14, 19-20 recite the term “collaborative function” and/or “non-collaborative function”.  In addition, claims 4-5 recite “the second set of settings does not include the color parameter setting”. However, the specification fail to provide proper antecedent basis for the terms.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 12-13, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2017/0054866 A1; hereinafter Cho) in view of Ikegawa (US 2011/0299113 A1; hereinafter as Ikegawa) further in view of Takahashi (US 2013/0070282 A1; hereinafter as Takahashi).

As to claims 1, 19, and 20, Cho teaches:
	An information processing apparatus (see Fig. 1 and ¶ 0049; 100-1, 100-2; mobile apparatus 100.  ¶ 0124; mobile apparatus 100 may be implemented with various types of devices such as potable phone, tablet PC, laptop PC, PDA, MP3 player, PC…and so on), a non-transitory computer readable storage medium storing instructions which, if executed, causes a processor of an information processing apparatus to execute a process (see ¶ 0026) and a method performed by an information processing apparatus (see ¶ 0025) comprising: 
a processor (see Fig. 3 and ¶ 0090; processor 160) configured to: 
	present, to a first user, a first setting screen from which the first user can configure a non-collaborative function to be performed by a first device other than the information processing apparatus (see Fig. 1 and ¶ 0055-0056; the mobile apparatus 100 may control functions of the image scan apparatus 300 {~first device} by transmitting a control command to the image scan apparatus 300.  As shown in Fig. 1, apparatus 100 present a setting screen from which the first user can control/configure a non-collaborative function {~the 
wherein the first setting screen is configured to allow the first user to change a first set of settings unique to the first device (see Fig. 1 and ¶ 0055-0056; the BYOD application {that installed on the apparatus 100} may control the image scan apparatus 300, the functions of the apparatus {~first device} includes Copy, Send, Box, Setting….  ¶¶ 0059; a user may perform every manipulation that can be performed on the manipulator 305 through the mobile apparatus 100); and 
present, to the first user, a second setting screen from which the first user can configure a collaborative function to be performed by the first device and a second device working collaboratively (see 0098; “Workflow refers to a plurality of previously defined job flows, Workflow may include jobs that use the functions performed by several devices.  For example, a user may have previously registered the scanning function of the image scan apparatus and the editing function of the mobile apparatus as one workflow.  Fig. 16 and ¶ 0211; the user interface window 1600 provide the job workflow 1610 previously defined by a user in a list form), 
wherein the second device is a device other than the first device or the information processing apparatus (see 0098; “Workflow refers to a plurality of previously defined job flows, Workflow may include jobs that use the functions performed by several devices.  For example, a user may have previously registered the scanning function of the image scan apparatus and the editing function of the mobile apparatus {~second device} as one workflow.  ¶ 0248; the expansion function {collaborative function} provided to combine the resources of a plurality of the image forming apparatuses and the resource of the mobile apparatus 100 as one workflow through UI of the BYOD application), 
wherein the second setting screen is configured to allow the first user to change a second set of settings of the first device (Fig. 16 and ¶ 0211; the user interface window 1600 provide the job workflow 1610 previously defined by a user in a list form.  ¶ 0248; the expansion 
wherein the second set of settings is a different set of settings from the first set of settings (see Fig. 1 and Fig. 16; the second set of settings provided in Fig. 16 is a different set of settings from Fig. 1). 
Cho does not expressly teach the second set of settings is a reduced set of settings from among the first set of settings, but Ikegawa is relied upon for teaching this limitation.  Specifically, Ikegawa discloses a first set of settings (see Fig. 3) and a second set of settings which is a reduced set of settings from among the first set of settings (see Fig. 4C and ¶ 0042; the second set of settings is directed to the advanced copy function which is one function among the functions in the first menu screen of Fig. 3.  ¶ 0042 discloses the advanced copy {~collaborative function} function implements a copy function by cooperation between the image forming apparatus 100 and the personal computer 170 capable of communicating with the image forming apparatus).  
Cho discloses a display controller configured to allow the user to change settings to the first device. Ikegawa similarly disclose a display controller configured to display settings which is directed to the same field of endeavor of displaying cooperative functions as the claimed invention.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the display controller disclosed in Cho to include the UI functions of the image forming apparatus disclosed in Ikegawa with the settings of the cooperative functions displayed as a reduced set as claimed in order to provide an extended/advanced function that improves performance while lowering the cost of the image forming apparatus (Ikegawa: see ¶ 0006).
Cho and Ikegawa do not teach the following features, but Takahashi is relied upon for teaching the features of allow a first user to change a setting if the first user is authorized to use change of setting is requested by the user are the same as the function indicated by the identification information representing the type of function of which usage permission corresponding to the user ID and the password of the storage unit 4 is given, the authentication control unit 8 determines that the authentication is successfully passed, and when they are different from the function indicated by the identification information, the authentication control unit 8 determines that the authentication has failed), and
wherein the first setting screen is configured to prohibit the first user from changing the first set of setting unique to the first device, if the first user is not authorized to use the non-collaborative function (see Figs. 3-6 and ¶¶ 0058-0059, 0112; the user A has usage permission of copy and print functions of the image processing apparatus, whereas the user B has only usage permission of print function of the image processing apparatus. As disclosed in ¶ 0058, if the user does not have the authorization to use “Print” function, the user is prohibited from making changes to the setting of the print job {~print function}).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the setting screen disclosed in Cho and Ikegawa to include the security features disclosed in Takahashi to control what functions are allowed or not allowed based on the authorization of the user as claimed.  One would be motivated to make such a combination is to improve security (Takahashi: see ¶ 0006)

As to claim 4, the rejection of claim 1 is incorporated. Cho, Ikegawa, and Takahashi further teach wherein the first device is an image forming apparatus (Cho: see Fig. 1 and ¶ 0055-0056; the image scan apparatus 300 {~first device}), 

wherein the second set of settings does not include the color parameter setting (Cho: see Fig. 16; where the options do not include color parameter setting). 
The references are directed to the same field of endeavor of displaying cooperative functions as the claimed invention.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the user interface to control the image forming apparatus disclosed in Cho/Takahashi to include the UI functions to configure the color parameter as disclosed in Ikegawa allow the user to configure the color parameter in the first menu setting as claimed to provide an extended/advanced function that improves performance while lowering the cost of the image forming apparatus (Ikegawa: see ¶ 0006).

As to claim 12, the rejection of claim 1 is incorporated. Cho, Ikegawa, and Takahashi further teach wherein the first device and the second device have different functions from each other (Cho: see Fig. 1 and ¶ 0055-0056; first device 300 and see 0098; “Workflow refers to a plurality of previously defined job flows, Workflow may include jobs that use the functions performed by several devices.  For example, a user may have previously registered the scanning function of the image scan apparatus and the editing function of the mobile apparatus {~second device} as one workflow.  ¶ 0248; the expansion function {collaborative function} provided to combine the resources of a plurality of the image forming apparatuses and the resource of the mobile apparatus 100 as one workflow through UI of the BYOD application). 

As to claim 13, the rejection of claim 1 is incorporated. Cho, Ikegawa, and Takahashi further teach wherein the collaborative function is a function that cannot be performed by only one of the first device and the second device without working collaboratively with the other one 
Claims 2-3, 5-11, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cho, Ikegawa, and Takahashi further in view of Takematsu et al. (US 2014/0040259 A1; hereinafter as Takematsu).

As to claim 2, the rejection of claim 1 is incorporated. Cho, Ikegawa, and Takahashi further teach: wherein the processor is configured to recognize a plurality of devices including the first device and the second device captured (Cho: see Fig. 17 and ¶ 0213; the user interface window may search and display the device list 1710 of the image scan apparatuses or the image forming apparatuses confirmed on the uniform network that can connect to the BYOD application 431.  Cho ¶ 0210; pairing. ¶ 0209, 0212 discovery process). 
Cho, Ikegawa, and Takahashi do not expressly teach that the recognizing is done by an image capturing device, but Takematsu is relied upon for teaching this limitation.  Specifically, Takematsu teaches a device configured to recognize a device by an image capturing device (see Fig. 6 and ¶¶ 0123; the device information acquisition unit activates a camera in in the client 10, the camera takes a photo, the device information acquisition unit acquires image data of the imaged photo to identify device ID.  See ¶¶ 0009, 0080; device information acquirer that acquires information on devices specified by a user from among devices capable of realizing functions by linking together). 


As to claim 3, the rejection of claim 2 is incorporated. Cho, Ikegawa, Takahashi, and Takematsu further teach: wherein the image capturing device is a camera of the information processing apparatus (Kim: see Figs. 1 and ¶¶ 0013, 0023; camera unit of the processing apparatus 100). Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the feature of discovery target devices of Cho to include the feature of discovery target devices using a camera disclosed in Takematsu to allow target devices are discovered through an automatic method as claimed.  One would be motivated to make such a combination is to make it easier to identify and select a desired target device to establish a connection; thus give a user convenience in selecting a desired device (Takematsu: see ¶ 0123).

As to claim 5, the rejection of claim 2 is incorporated. Cho, Ikegawa, Takahashi, and Takematsu further teach wherein the first device is an image forming apparatus (Cho: see Fig. 1 and ¶ 0055-0056; the image scan apparatus 300 {~first device}), 
wherein the first set of settings includes a color parameter setting (Cho: see Fig. 1 and Ikegawa: Fig. 3 with the first menu includes Color settings 309, 310), and 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the user interface to control the image forming apparatus disclosed in Cho to include the UI functions to configure the color parameter as disclosed in Ikegawa allow the user to configure the color parameter in the first menu setting as claimed to provide an extended/advanced function that improves performance while lowering the cost of the image forming apparatus (Ikegawa: see ¶ 0006).

As to claims 6-7, the rejection of claim 1/2 is incorporated. Cho, Ikegawa, Takahashi, and Takematsu further teach: wherein the first set of settings includes a personal information setting of a second user other than the first user (Cho: see Fig. 1 shows the Setting function which can be configured to include the user’s information as disclosed in Takematsu, see Takematsu ¶ 0058), and wherein the second set of settings does not include the personal information setting (Cho: see Fig. 16). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the user interface to control the image forming apparatus disclosed in Cho to include the UI functions to configure personal information setting as disclosed in Takematsu to allow the user to configure the personal information setting in the first menu setting as claimed so that personalized functions can be provided to the user for convenience (Takematsu: see ¶ 0058).

As to claims 8-9, the rejection of claim 1/2 is incorporated. Cho, Ikegawa, Takahashi, and Takematsu further teach: wherein the first set of settings includes a setting of a destination address of image data (Cho: see Fig. 1 shows the Setting function which can be configured to include the user’s information as disclosed in Takematsu, see Takematsu: see Fig. 2 and ¶ 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the user interface to control the image forming apparatus disclosed in Cho to include the UI functions to configure destination address setting as disclosed in Takematsu to allow the user to configure the destination address setting in the first menu setting as claimed so that personalized functions can be provided to the user for convenience (Takematsu: see ¶ 0058).

As to claims 10-11, the rejection of claim 2/3 is incorporated. Cho, Ikegawa, Takahashi, and Takematsu further teach: wherein the processor is configured to present a plurality of images representing the plurality of recognized devices, and wherein the collaborative function is configured by performing an operation on the plurality of images representing the plurality of recognized devices (Takematsu: see ¶¶ 0127-0129; the display can list multiple link functions, the list of multiple link functions is displayed after the device registration process which includes the device information.  Or Fig. 12 and ¶¶ 0177-0178). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the user interface to control the image forming apparatus disclosed in Cho to include the feature of presenting a plurality of images representing the plurality of recognized devices as disclosed in Ikegawa to allow the user to configure the cooperative functions; thus make it easier for the user to create a list of collaborative functions (Ikegawa: see ¶ 0176).

As to claim 14, the rejection of claim 1 is incorporated. Cho, Ikegawa, Takahashi, and Takematsu further teach: wherein the processor is configured to identify the first user (Takematsu: see ¶ 0058; Account and Password is information used to log in to the external 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the user interface to control the image forming apparatus disclosed in Cho to include the feature of managing user identification as disclosed in Takematsu to customize the user interface having the devices and functions available to user to make it easier for the user to configure the cooperative functions (Takematsu: see ¶ 0070).

As to claims 15-16, the rejection of claim 2/3 is incorporated. Cho, Ikegawa, Takahashi, and Takematsu further teach: wherein the processor is configured to recognize the plurality of devices by reading identification information provided about each of the plurality of devices captured by the image capturing device (Takematsu: see Fig. 6 and ¶¶ 0123; the device information acquisition unit activates a camera in in the client 10, the camera takes a photo, the device information acquisition unit acquires image data of the imaged photo to identify device ID.  See ¶¶ 0009, 0080; device information acquirer that acquires information on devices specified by a user from among devices capable of realizing functions by linking together). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the feature of discovery target devices of Cho to include the feature of discovery target devices using a camera disclosed in Takematsu to allow target devices are discovered through an automatic method as claimed.  One would be motivated to make such a combination is to make it easier to identify and select a desired target device to establish a connection; thus give a user convenience in selecting a desired device (Takematsu: see ¶ 0123).

As to claims 17-18, the rejection of claim 2/3 is incorporated. Cho, Ikegawa, Takahashi, and Takematsu further teach: wherein the processor is configured to recognize the plurality of devices by analyzing appearances of the plurality of devices captured by the image capturing device (Takematsu: see Fig. 6 and ¶¶ 0123; the device information acquisition unit activates a camera in in the client 10, the camera takes a photo, the device information acquisition unit acquires image data of the imaged photo to identify device ID). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the feature of discovery target devices of Cho to include the feature of discovery target devices using a camera disclosed in Takematsu to allow target devices are discovered through an automatic method as claimed.  One would be motivated to make such a combination is to make it easier to identify and select a desired target device to establish a connection; thus give a user convenience in selecting a desired device (Takematsu: see ¶ 0123).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of new grounds of rejection.
Conclusion
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. For example:
Kim (US 2012/0178369 A1: teaches a device configured to recognize a device by an image capturing device (see Fig. 1 and ¶¶ 0013, 0023). A camera unit configured to capture an identifiable image of a connection target device, a control unit configured to recognize identifiable information corresponding to the captured identifiable image and then to select the connection target device corresponding to the recognized identifiable information, a short-range communication unit configured to established a connection with the selected target device through a short-range wireless communication (see ¶ 0013).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179